Citation Nr: 0635273	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
gastrointestinal disorder.  

2.  Entitlement to an effective date prior to January 9, 
2004, for the award of a 30 percent disability evaluation for 
major depression with anxiety.  

3.  Entitlement to an initial compensable evaluation for the 
period prior to January 9, 2004, for major depression with 
anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from September 1977 to October 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Waco, Texas, Regional Office (RO) which determined that the 
veteran had not submitted well-grounded claims of entitlement 
to service connection for, inter alia, a chronic acquired 
psychiatric disorder and denied the claims.  

In July 2004, the RO granted service connection for major 
depression with anxiety and assigned a noncompensable 
evaluation for the period from February 20, 1997, to January 
8, 2004, and a 30 percent evaluation for the period on and 
after January 9, 2004, for that disability.  In September 
2004, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In 
September 2004, the veteran submitted a NOD with the 
effective date assigned for the award of a 30 percent 
evaluation for his major depression with anxiety.  In January 
2005, the RO issued a SOC to the veteran and his accredited 
representative which addressed the September 2004 NOD.  In 
February 2005, the veteran submitted an Appeal to the Board 
(VA Form 9).  

In May 2006, the Board granted a 10 percent evaluation for 
the period from February 20, 1997, to October 21, 2001, and a 
50 percent evaluation for the period on and after October 22, 
2001, for the veteran's migraine headache; denied service 
connection for a vision disorder, hearing loss disability, 
and asthma; and remanded the issue of service connection for 
a gastrointestinal disorder to the RO for additional action.  

The issues of the veteran's entitlement to an effective date 
prior to January 9, 2004, for the award of a 30 percent 
evaluation for his major depression with anxiety and a 
compensable evaluation for his major depression with anxiety 
for the period from February 20, 1997, to January 8, 2004, 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDING OF FACT

Chronic gastroesophageal reflux disease with a sliding hiatal 
hernia has been shown to have originated during active 
service.  


CONCLUSION OF LAW

Chronic gastroesophageal reflux disease with a sliding hiatal 
hernia was incurred during active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement to service connection for a 
chronic gastrointestinal disorder, the Board observes that 
the RO issued VCAA notices to the veteran in December 2001, 
July 2003, November 2003, February 2004, October 2004, and 
February 2005 which informed him of the evidence generally 
needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial evaluation and an effective 
date for the award of service connection for a chronic 
gastrointestinal disorder.  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as to the 
issue of service connection for a chronic gastrointestinal 
disorder given the favorable resolution below.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

At his September 1980 physical examination for service 
separation, the veteran was diagnosed with "G.I. 
[gastrointestinal] symptoms of indigestion."  A January 1984 
private treatment entry states that the veteran complained of 
stomach soreness, vomiting, and loose bowel movements.  
Impressions of gastroenteritis and "abdominal pain r/o 
appendicitis" were advanced.  A November 1984 private 
treatment entry reflects that the veteran reported that his 
stomach was improved.  An impression of a duodenal ulcer was 
advanced.  A June 1986 private treatment entry reports that 
the veteran complained of heartburn and vomiting.  
Impressions of gastritis and anxiety were advanced.  A 
September 1987 private treatment entry states that the 
veteran complained of a burning sensation in his chest of 
three months' duration.  An impression of reflux esophagitis 
was advanced.  

A December 2002 treatment record from Thomas J. Miller, M.D., 
conveys that the veteran complained of some reflux symptoms.  
An impression of gastroesophageal reflux disease was 
advanced.  

At the September 2004 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
had experienced chronic indigestion since service separation 
and was subsequently diagnosed with gastroesophageal reflux 
disease.  He clarified that he was not seeking service 
connection for a chronic ulcer disorder.  

An October 2004 written statement from Dr. Miller relates 
that the veteran was being treated for gastroesophageal 
reflux disease.  The doctor opined that:

He has military medical records with him 
that show this was first diagnosed while 
he was in the military.  He says that 
this is a service-connected medical 
problem.  

At a July 2005 VA examination for compensation purposes, the 
veteran presented a history of chronic heartburn since active 
service.  The examining VA physician's assistant noted that 
the veteran's claims files were available and had been 
reviewed.  A contemporaneous upper gastrointestinal series 
advanced impressions of gastroesophageal reflux disease, 
possible reflux esophagitis, and a small sliding-type hiatal 
hernia.  The veteran was diagnosed with gastroesophageal 
reflux disease with a sliding hiatal hernia.  The VA 
physician's assistant opined that the "current GI 
[gastrointestinal] complaints are more likely related to his 
military days."  

In a September 2005 addendum to the July 2005 VA examination 
report, the VA physician's assistant advanced:

This is an addendum requirement.  I have 
completely reviewed [the veteran's] 
medical records and military records and 
his GI [gastrointestinal] problems did 
not really actually start until about 
1984, so his gastrointestinal are less 
likely than not related to his military 
career.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran was diagnosed with "gastrointestinal 
symptoms of indigestion" at his September 1980 physical 
examination for service separation.  Following service 
separation, the veteran was diagnosed with a number of 
gastrointestinal disorders including gastroesophageal reflux 
disease and a sliding hiatal hernia.  Dr. Miller determined 
that the veteran's gastroesophageal reflux disease was 
initially manifested during active service.  The VA 
physician's assistant who conducted the July 2005 VA 
examination for compensation purposes and prepared the 
September 2005 addendum to the July 2005 VA examination 
report initially reviewed the veteran's records and the 
examination findings and concluded that the veteran's 
gastrointestinal disabilities more likely than not originated 
during active service.  Thereafter, he again reviewed the 
veteran's records; concluded that the veteran's 
gastrointestinal "problems did not really actually start 
until about 1984;" and determined that the veteran's 
gastrointestinal disorders were "less likely than not 
related to his military career."  While acknowledging that 
the opinions as to the etiology of the veteran's 
gastroesophageal reflux disease and hiatal hernia are not 
models of clarity, the Board finds Dr. Miller's opinion and 
the July 2005 VA examination report to be more probative than 
the September 2005 addendum to the July 2005 VA examination 
report as the latter fails to address the veteran's inservice 
gastrointestinal complaints.  Therefore, the Board concludes 
that service connection is warranted for chronic 
gastroesophageal reflux disease with a sliding hiatal hernia.  


ORDER

Service connection for chronic gastroesophageal reflux 
disease with a sliding hiatal hernia is granted.  


REMAND

The veteran asserts on appeal that an effective date prior to 
January 9, 2004, for the award of a 30 percent evaluation for 
his major depression with anxiety is warranted.  In reviewing 
the record, the Board observes that the veteran was not 
provided a VCAA notice which informed him of the type of 
evidence necessary to establish an initial evaluation and 
effective date for the award of service connection for major 
depression with anxiety.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran submitted a timely NOD with assignment of a 
noncompensable evaluation for his major depression with 
anxiety for the period from February 20, 1997, to January 8, 
2004.  The Court has directed that where a veteran has 
submitted a timely NOD with an adverse decision and the RO 
has not subsequently issued a SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

2.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issue of the veteran's 
entitlement to a compensable evaluation 
for his major depression with anxiety for 
the period from February 20, 1997, to 
January 8, 2004.  The veteran and his 
accredited representative should be given 
the appropriate opportunity to respond to 
the SOC.  The veteran is advised that he 
must complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.

3.  Then readjudicate the issue of the 
veteran's entitlement to an effective 
date prior to January 9, 2004, for the 
award of a 30 percent evaluation for his 
major depression with anxiety.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


